DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “zero order replay field are no more than partially overlapping” recited in claims 1 and 16, is confusing and indefinite.  It is not clear if this phrase includes non-overlapping or not?  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “adjacent”, and the claim also recites “preferably immediately adjacent” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The phrase “optionally” recited in claim 12 is indefinite since it is not clear the features after the phrase is or is not part of metes and bounds sought for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Kroll et al (US 2010/0103486 A1) in view of the US patent application publication by Cable et al (US 2010/0277566 A1) and US patent application publication by Joo (US 2013/0057935 A1).
Kroll et al teaches a holographic projector that is comprised of a first array of light-modulating pixels (24-27, Figures 3a and 3b), arranged to display a first hologram (i.e. reconstructed holographic image) and a second array of light-modulating pixels arranged to display a second hologram (i.e. reconstructed holographic image).  Kroll et al teaches that the projector further comprises a first light source (41) arranged to illuminate the first array of light modulating pixels such that a first holographic reconstruction corresponding to the first hologram is formed on a relay plane and a second light source arranged to illuminate the second array of light-modulating pixels such that a second holographic reconstruction corresponding to the second hologram is formed on the replay plane, (please see Figure 3a).  It is implicitly true that the first holographic reconstruction may comprise a first zero-order replay field and the second holographic reconstruction comprises a second zero-order replay field.  As shown in Figure 3, the first order replay field and the second zero-order replay field are distinguished from each other that make them to be non-overlapped.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the first zero-order replay field and the second zero-order replay field are not more than partially overlapping.  A real image content of the first holographic reconstruction is restricted to a first sub-area of the first zero-order replay field and real image content of the second holographic reconstruction is restricted to a first sub-area of the second zero-order replay field and the first sub-area of the first zero-order replay field and the first sub-area of the second zero-order replay field form a continuous display area of the holographic projector.  
Cables et al in the same field of endeavor teaches, with regard to claims 1 and 2, a holographic projector wherein the holographic reconstruction in the replay field may comprise real image content (302, Figures 3a to 3f) and conjugate image content, wherein the real image content may be in the zero order replay field (please see Figure 3d).  Joo in the same field of endeavor teaches, with regard to claims 1 and 2, holographic reconstruction in the replay field wherein the real image (object wave, please see Figure 5A) may be overlapped with a zero-order replay field to define a first sub-area of the zero-order replay field and the conjugate image may be overlapped with the zero-order replay field to define a second sub-area of the zero-order replay field.  
It would then have been obvious to one skilled in the art to apply the teachings of Cables et al and Joo to modify the holographic projector to make the first hologram and the second hologram each having a real image content in a first sub-area of the respective zero-order replay field and a conjugate content in the second sub-area of the respective zero-order replay field for the benefit of allowing the real image content of the first hologram and the second hologram be arranged to provide a specific projected holographic reconstruction image.  
The first sub-area of the first zero-order replay field and the first sub-area of the second zero-order replay field may be modified and designed to form continuously display area of the holographic projector for the benefit of providing continuously displayed holographic image.  
With regard to claim 16, the method of holographic projection is implicitly included in the holographic projector taught by Kroll et al in light of Cables et al and Joo for the details set forth above.  
With regard to claims 3 and 18, it is within general level of skilled in the art to modify the projector to have the first zero-order replay filed and the second zero-order replay field to be adjacent to each other for the benefit of providing smoothly varying real image content.  
With regard to claim 4, it is within general level of skilled in the art to arrange the geometric relationship between the first zero order replay field and the second zero-order replay field to be formed one above for the benefit of designing the real image contents be reconstructed with desired image format.  
With regard to claim 5, it is within general level skilled on the art to make the first zero order replay field and the second zero order replay field partially overlap with each other to make the real image contents of the reconstructed holographic image has the desired format.  
With regard to claims 6-9, Cables et al teaches that the light modulating pixels are shaped such that the brightness profile of each holographic reconstruction is a sinc function, (please see Figures 3a to 3f), in at least one direction on the replay plane.  The position of the first sub-areas of the zero order replay field may be designed based on the brightness profile.  Cables et al teaches that the brightness profile of the first holographic reconstruction may suppress the brightness of higher-order conjugate image content of the first holographic reconstruction that may occur or to be arranged to occur in the first sub-area of the second zero order replay field to suppress the conjugate image content.  
With regard to claims 10 and 17, these references do not teach explicitly that the incident angle of the first light source on the first array of light modulating pixels is different to the angle of incidence of light of the second light source of the second array of light modulating pixels, (please see Figure 3 of Kroll et al).  However incident angle of the light source to reconstruct the holographic image from the hologram is strictly limited by the angle of the recording lights of the hologram.  Such incident angles therefore can be designed by the recording of the first and second hologram.  To have different incident angle for the light from replay lights (from the light sources) is considered to be obvious matters of design choice to one skilled in the to have a specific projector arrangement that does not change the result of the holographic projection.  With regard to claim 17, Kroll et al teaches that the first zero order replay field and the second zero-order replay field may be spatially displaced relative to each other, (please see Figure 3a).  

With regard to claim 11, it is within general theory of holographic diffraction that the holographic reconstruction comprises a plurality of higher-order replay fields that replicate the corresponding zero-order relay field, (the result of diffraction theory).  
With regard to claim 12, it is within general level of skilled in the art to arrange the geometric relationship between the first zero order replay field and the second zero-order replay field to be formed one above for the benefit of designing the real image contents be reconstructed with desired image format.  
With regard to claim 14, Kroll et al teaches that the first array of light modulating pixels and the second array of light modulating pixels are formed on a single spatial light modulator (23, please see Figure 3a).  
With regard to claim 15, Cables et al teaches that the holographic projector may be utilized in a head-up display device or head-mounted display device, (please see paragraph [0066]).  
With regard to claim 19, as shown in Figure 3a, the viewing window may be defined for a viewer (14).  It is either implicitly included or may be obviously modified by one skilled in the art to have the first sub-area of the first zero-order replay field and the first sub-area of the second zero order replay field forming the continuous display area for the benefit for the real contents of the reconstruction of the first holographic image and of the reconstruction of the second holographic image be viewed by the viewer.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al, Cables et al and Joo as applied to claim 1 above, and further in view of the US patent application publication by Haussler et al (US 2010/0045775 A1).\
The holographic projector taught by Kroll et al in combination with the teachings of Cables et al and Joo as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 13, these references do not teach explicitly to mask out areas of the first holographic reconstruction and the second holographic reconstruction to form the continuous display area.  Haussler et al in the same field of endeavor teaches spatial frequency filter (8) may be used to mask out higher orders of the holographic reconstructions to arrange a continuous display area formed by zero order replay fields, (15, 16 and 17, Figures 1 and 6).  It would then have been obvious to apply the teachings of Haussler et al to form the continuous display area by masking out other areas of higher orders of the holographic reconstruction for the benefit of generating continuous display area containing only real image content.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872